DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 10/25/2021. 
The application has claims 1-20 pending for examination with independent claims 1 and 11. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 8-10, 11, 12, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 7, 9, 10, 11, 14 and 15 respectively of U.S. Patent No. 10146394 in view of  Hilerio et al(US20110307883) . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader than the claims on patent ‘394. All the limitations are taught on the claims of pat ‘394. An example of the first set of claims mapping is shown below. 

Patent # 10146394
Instant application 
1. A computer-implemented data processing method comprising: in a collaborative electronic information management system that is hosted 

automatically correlating two or more of the application events to a particular content item from among a plurality of content items that are managed in the system based on an identifier specified in the application event or a substantive content value; 



generating and causing displaying, in a first panel as a part of a graphical user interface of the system for a first user account, a set of notifications indicating activities performed by one or more users associated with one or more second user accounts, wherein the set of 

in response to receiving data indicating selection of a particular notification in the first panel from among the second notifications that are based on the application events from the different external applications, and indicating selection of a details control in the first panel, causing generating and displaying in a second panel detail data for the particular notification and a task control, 

and in response to receiving further data indicating selection of the task control, automatically adding a task in the collaborative electronic information management system based upon the particular notification to a set of tasks that are associated with the first user account without transferring control to a separate task management system or separate 
 

2. The method of claim 1 wherein the application events comprise any of a sharing item specifying that the particular content item was shared with the first user account; a comment item specifying a comment on the particular content item; a mention item indicating that the particular content item was mentioned in a second content item; an approval item indicating that the particular content item was liked or approved. 


  3. The method of claim 1 wherein at least one of the external applications is a social media system that is hosted at a computer other than the collaboration computer that hosts the 


6. The method of claim 1 comprising receiving third input indicating selection of an approval control that is displayed in association with the data identifying the particular content item, and in response, updating the personal tasks list to indicate an approval of the particular content item.


 7. The method of claim 1 comprising receiving third input indicating selection of an approval control that is displayed in association with the particular notification, and in response, updating the personal tasks list to indicate an approval of the particular notification. 




automatically correlating two or more application events of the plurality of application events to a particular content item from among a plurality of content items that are managed in the collaborative electronic information management system based on an identifier specified in at least one of the two or more application events or a substantive content value; and 














receiving a first input indicating selection of a particular notification displayed within the notification panel and, in response to the first input, generating and displaying a notification detail sub panel comprising details of the particular notification; and



receiving a second input indicating selection of a content control that is associated with the particular notification, and in response to the second input, automatically causing performance of an action that corresponds to the content control. 











2. The computer-implemented data processing method of Claim 1, wherein the content control comprises an open content control; and causing performance of the action that corresponds to the selected content control comprises generating and displaying all comments and approvals associated with the particular notification. 



8. The computer-implemented data processing method of Claim 1, wherein at least of the one or more external applications is a social media system that is hosted at a computer other than 

9. The computer-implemented data processing method of Claim 1, further comprising receiving a third input indicating selection of an approval control that is displayed in association with the content identifying the particular content item and, in response, updating a personal tasks list to indicate an approval of the particular content item. 

10. The computer-implemented data processing method of Claim 1, further comprising receiving a third input indicating selection of an approval control that is displayed in association with the particular notification, and in response, updating a personal tasks list to indicate an approval of the particular notification.


In regards to claim 1, Patent # 10146394 doesn’t specifically teach in a graphical user interface of the collaborative electronic information management system, causing display of: content of the particular content item that is managed in the collaborative electronic information management system 
Hilerio teaches a graphical user interface of the collaborative electronic information management system, causing display of: content of the particular content item that is managed in the collaborative electronic information management system (see para 57; environment 100 includes a network 112, such as the Internet, and one or more web sites 114 from and to which content can be received and sent. See FIG. 26 and para 177-180 a graphical interface (web application window 2602 ) of the managements system provides the content); and a notification panel displayed contemporaneously with the content of the particular content item, the notification panel including a set of notifications comprising a first notification generated from the collaborative electronic information management system and a second notification that is based upon the two or more application events from the one or more external applications; (see Fig. 26 and at least para 177- 180; the illustrated example, jumplist 2606 has a menu item "Tasks" that includes two entries.  This is displayed contemporaneously to the content provided  on 2602. The first entry "New Task Session" enables the user to create new task session.  The second entry "Save Current Task" enables the user to save the current task.  By saving the current task, state information associated with the task is persisted to the web application directory 2608.  A menu item entitled "Open Task Sessions" contains entries that enable a user to restore or re-hydrate previous task sessions that have been persisted to the web application directory 2608).
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to use the teachings of Hilerio In combination to Pat ‘394 since a person would have been 

Claims 11, 12, 18-20  are the computer system claims accomplishing the steps and limitations of the method in claims 1, 2, 8-10 and rejected along the same rationale over claims 9, 10, 11, 14 and 15 of patent #10146394

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1, 8, 11 and 18  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hilerio et al(US20110307883)

In regards to claims (1 and 11), Hilerio a computer-implemented data processing method comprising: in a collaborative electronic information management system that is hosted using a collaboration computer (see para 57 and Fig. 1; environment 100 includes a network 112, such as the Internet, and one or more web sites 114 from and to which content can be received and sent), establishing operation of a plurality of event listener units, each of the event listener units being configured to communicate with or listen for a plurality of application events that have been generated by a plurality of external applications (see para 101; for example, individual buttons can be registered for a particular web page.  Each button is configured and assigned an ID.  One "listener" is registered for all button events.  When a button is pressed, an event is generated and communicated back to the browser which then propagates the event to the registered event listener); automatically correlating two or more application events of the plurality of application events to a particular content item from among a plurality of content items that are managed in the collaborative electronic information management system based on an identifier specified in at least one of the two or more application events or a substantive content value (see para 175; as web application 2530 is selected and launched, it automatically logs onto website "a.com" using credentials associated with user jsmith.  Similarly, when web application 2540 is selected and launched, it logs onto website "a.com" using credentials associated with user bsmith.  Thus, multiple instances of web applications associated with the same website can be simultaneously activated and associated with different credentials); in a graphical user interface of the collaborative electronic information management system, causing display of: content of the particular content item that is managed in the collaborative electronic information management system (see para 57; environment 100 includes a network 112, such as the Internet, and one or more web sites 114 from and to which content can be received and sent. See FIG. 26 and para 177-180 a graphical interface (web application window 2602 ) of the managements system provides the content); and a notification panel displayed contemporaneously with the content of the particular content item, the notification panel including a set of notifications comprising a first notification generated from the collaborative electronic information management system and a second notification that is based upon the two or more application events from the one or more external applications; (see FIG. 6 and para 89; teaches a custom jumplist the user can set in association with content to provide notifications and  Fig. 26 and at least para 177- 180; the illustrated example, jumplist 2606 has a menu item "Tasks" that includes two entries.  This is displayed contemporaneously to the content provided  on 2602. The first entry "New Task Session" enables the user to create new task session.  The second entry "Save Current Task" enables the user to save the current task.  By saving the current task, state information associated with the task is persisted to the web application directory 2608.  A menu item entitled "Open Task Sessions" contains entries that enable a user to restore or re-hydrate previous task sessions that have been persisted to the web application directory 2608); receiving a first input indicating selection of a particular notification displayed within the notification panel, and in response to the first input, generating and displaying a notification detail sub panel comprising details of the particular notification (see at least para 192-193; the user can open a tool menu 2912, or use some other user interface instrumentality, and select an option to open the tab's contents in an associated web browser.  As an example, consider FIG. 30 which uses like numbers from FIG. 29); receiving a second input indicating selection of a content control that is associated with the particular notification, and in response to the second input, automatically causing performance of an action that corresponds to the content control  (see at least para 198; assume that a user has selected the "Open Tab in Browser" menu selection for tab 2906 (FIG. 30).  Responsively, that tab's content and state are migrated to a new instance of a web browser whose associated user interface window is shown at 3100).

In regards to claims (8 and 18), Hilerio teaches wherein at least one or more of the external applications is a social media system that is hosted at a computer other than the collaboration computer that hosts the collaborative electronic information management system (see para 133; by left clicking on the favicon and dragging it along to task bar 1408, the associated web application--in this case a message board application--can be pinned to the desktop's task bar 1408).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as unpatentable over Hilerio as applied to claims (1 and 11) above, in view of Wolff et al. (US 20110010641) and further in view of Dare et al. (US 20120036442).

In regards to claims (2, 12) Hilerio, doesn’t specifically teach wherein the content control comprises an open content control; causing performance of the action that corresponds to the content control comprises generating and displaying all comments and approvals associated with the particular notification.
Wolff teaches causing performance of the action that corresponds to the content control comprises generating and displaying all comments (see Fig. 1 and at least para 27; the home screen 100 shows short summaries of all conversations 102, 103, 104 in which the user is a participant.  For each conversation summary, there is a notification of new comments since the last visit to the site 105, 106, 107.  In the event that a participant in one of the conversations is currently adding a comment to a conversation, such conversation summary (ies) will be positioned at the top of the page and a real-time notification message will be shown 108). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Wolff in Hilerio  since a person would have recognize the means to facilitate providing the user all comments/text associated with minimum inputs to the user. 
Dare teaches generating and displaying approvals associated with the particular notification (see para 44; once a submitted application is approved for publication, the status indicator can indicate the approved application as being in an approved state). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Dare in modified Hilerio to display a particular content item was liked or approved since it would have recognize the benefit enhancing displaying confirmation information as taught by Hilerio (see para 147, after link selection takes place, a modal confirmation dialog can be presented that explains the user action that the user is taking), and to include the approval indications to the available information.

Claims  3-5, 13-15 are rejected under 35 U.S.C. 103(a) as unpatentable over Hilerio as applied to claims 1 and 11 above, in view of Smithmier et al. (US 20110212430)

In regards to claims (3 and 13), Hilerio does not specifically teach wherein the content control comprises a stop watching content control.
Smithmier teaches wherein the content control comprises a stop watching content control (see para 159 teaches means to allow a user control over event notifications where the user can make a selection to not receive notifications of certain types).


In regards to claims (4 and 14), Hilerio does not specifically teach causing performance of the action that corresponds to the content control comprises marking records in a database associated with the collaborative electronic information management system that configure the collaborative electronic information management system to cease providing notifications relating to a user who posted a particular comment or caused the particular notification.
Smithmier teaches causing performance of the action that corresponds to the content control comprises marking records in a database associated with the collaborative electronic information management system that configure the collaborative electronic information management system to cease providing notifications relating to a user who posted a particular comment or caused the particular notification (see para 159 teaches means to allow a user control over event notifications where the user can make a selection to not receive notifications of certain types).
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to use the teachings of Smithmier with the teachings of Hilerio to allow the user to stop receiving notification of different types including specific other user/contact related notification, since by doing gives user control over what notifications are important and which one are not wanted. 

In regards to claims (5 and 15), Hilerio does not specifically teach causing performance of the action that corresponds to the content control comprises marking records in a database associated with 
Smithmier wherein performing the action that corresponds to the selected content control comprises marking records in a database associated with the collaborative electronic information management system that configure the collaborative electronic information management system to cease providing notifications relating to the particular content item (see para 159 teaches means to allow a user control over event notifications where the user can make a selection to not receive notifications of certain types).
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to use the teachings of Smithmier with the teachings of Hilerio to  allow the user to stop receiving notification of different types including a content associated notification, since by doing gives user control over what notifications are important and which one are not wanted. 

Claims 6-7, 9-10, 16-17, 19-20 are rejected under 35 U.S.C. 103(a) as unpatentable over Hilerio as applied to claims (1 and 11) above, in view of Dare et al. (US 20120036442).

In regards to claims (6 and 16) Hilerio does not specifically teach wherein the content control comprises a like content control; causing performance of the action that corresponds to the content control comprises creating a record in a database associated with the collaborative electronic information management system that indicates that a user approved of a content item that is associated with the particular notification.
Dare teaches wherein the content control comprises a like content control; causing performance of the action that corresponds to the content control comprises creating a record in a 
 (see para 44; once a submitted application is approved for publication, the status indicator can indicate the approved application as being in an approved state). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Dare in modified Hilerio to display a particular content item was liked or approved since it would have recognize the benefit enhancing displaying confirmation information as taught by Hilerio (see para 147, after link selection takes place, a modal confirmation dialog can be presented that explains the user action that the user is taking), and to include the approval indications to the available information.

In regards to claims (7 and 17), Hilerio doesn’t specifically teach  wherein the plurality of application events comprise any of: a sharing item specifying that the particular content item was shared with a first user account; a comment item specifying a comment on the particular content item; a mention item indicating that the particular content item was mentioned in a second content item; or an approval item indicating that the particular content item was liked or approved 
Dare teaches wherein the application events comprise any of: a sharing item specifying that the particular content item was shared with a first user account; a comment item specifying a comment on the particular content item; a mention item indicating that the particular content item was mentioned in a second content item; or an approval item indicating that the particular content item was liked or approved (see para 44; once a submitted application is approved for publication, the status indicator can indicate the approved application as being in an approved state). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Dare in modified Hilerio to display a particular content item was 

In regards to claims (9 and 19), Hilerio doesn’t specifically teach  further comprising receiving a third input indicating selection of an approval control that is displayed in association with the content identifying the particular content item, and in response, updating a personal tasks list to indicate an approval of the particular content item.
Dare teaches further comprising receiving a third input indicating selection of an approval control that is displayed in association with the content identifying the particular content item, and in response, updating a personal tasks list to indicate an approval of the particular content item (see para 44; once a submitted application is approved for publication, the status indicator can indicate the approved application as being in an approved state). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Dare in modified Hilerio to display a particular content item was liked or approved since it would have recognize the benefit enhancing displaying confirmation information as taught by Hilerio (see para 147, after link selection takes place, a modal confirmation dialog can be presented that explains the user action that the user is taking), and to include the approval indications to the available information.

In regards to claims (10 and 20), Hilerio does not specifically teach further comprising receiving a third input indicating selection of an approval control that is displayed in association with the particular 
Dare teaches further comprising receiving a third input indicating selection of an approval control that is displayed in association with the particular notification, and in response, updating a personal tasks list to indicate an approval of the particular notification (see para 55; an example, the submitted application may be approved, and a notification of the approval of the submitted application can be provided upon the selection of the approval indicator). 
Therefore, It would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teaching of Dare in modified Hilerio to display a particular content item was liked or approved since it would have recognize the benefit enhancing displaying confirmation information as taught by Hilerio (see para 147, after link selection takes place, a modal confirmation dialog can be presented that explains the user action that the user is taking), and to include the approval indications to the available information.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Upon further consideration of the prior art, Hilerio teaches the limitations as required by the claim language. 
Applicant argues that the reference of Hilerio doesn’t teach the notification panel. However, after further consideration Hilerio teaches the of FIG. 6 and para 89 teaches a custom Jumplist that provides notifications and FIG. 26 and para 177-180, the Jumplist is associated to the content provided to the user. This Jumplist is a notification panel which as shows on FIG. 26 is displayed contemporaneously to the content to the user. As such, the prior art of Hilerio teaches the limitations as provided by the claim language. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144